Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/13/22.  Claim(s) 35, 98, and 99 are cancelled.  Claim(s) 1-34, 36-97, and 100-103 are pending.
Applicant's amendments to the claims have rendered the 112 and 102 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience.
The following new rejections will now apply.

Election/Restrictions
In the prior Office actions the Examiner inadvertently included additional claims as the scope of the examined species expanded and shifted.  However, this is not proper (see MPEP 804), and the additional species should have only been examined insofar as they read on the same claims that the Applicant-elected species read.
The Applicant has amended the claims such that all of the previously examined species, with the exception of the original Applicant-elected species shown below, have been excluded from the claim scope.  Therefore, the examination will now take place based solely on the claims upon which the Applicant-elected species reads.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 1-34 and 52-86 have been withdrawn due to the original group restriction.  Claim(s) 36, 38-43, 46, 47, 97, 100, 101, and 103 have been withdrawn due to the original species election.  Claim(s) 37, 44, 45, 48-51, 87-96, and 102 are examined herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 44, 45, 48-51, 87-96, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Oeckl et al. (US 4,599,427; of record).
The instant claims are generally drawn to the compound shown below, and a composition and kit thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Oeckl et al. discloses antimicrobials made from the moieties A-D, shown below (see, for example, column 1, columns 9 and 10, and throughout the document).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Oeckl et al. discloses a wide array of substituents to be appended to the moieties (see, for example, columns 9-22) including symmetrically disubstituted piperazine with the disclosed moieties (reproduced below for convenience; see, for example, columns 13 and 14).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the sections of Oeckl et al. devoted to the testing of the activity of the compounds, the benzoisothiazolone-based compounds are among the most effective in several assays (see, for example, Table II and III).
The disclosed compounds are taught to be useful in customary formulations, such as solutions, emulsions, suspensions, etc. (i.e. as compositions; see, for example, column 7 lines 29-41).
Oeckl et al. does not specifically disclose the instant compound.
It would have been obvious to one of ordinary skill to make and use the instant compound.  One of ordinary skill would have been motivated to make and use the instant compound because Oeckl et al. teaches the used of benzoisothiazolone-based compounds as antimicrobials, in general, and teaches preferred substituent patterns including symmetric disubstitution on piperazine.  One of ordinary skill would have exchanged the disclosed symmetric moieties on piperazine for the disclosed benzoisothiazolone during the routine experimentation and optimization of the development of antimicrobials, and would have done so with a reasonable expectation of success in making an improved antimicrobial.
With respect to the kit and instructions, those of skill understand that for a product to be distributed, in any form, it needs to be packaged, and that for use it requires instructions.  One of ordinary skill could have immediately envisaged the compounds of Oeckl et al. as being packaged with instructions.
Further, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Response to Arguments
The Applicant argues “Oeckl discloses asymmetrical molecules, as the most promising microbicidal compounds. For example, compounds listed in Tables I, II and Ill (summarizing the active compounds of Oeckl) are both asymmetrical and do not contain two benzoisothiazolone moieties bound to a piperazine ring … Applicant asserts, that the only symmetrical molecules disclosed by Oeckel (columns 13-14, as pointed out in the Office Action) are compounds 27-29. However, none of these compounds has a benzoisothiazolone moiety, and more important, based on the teachings of Oeckl (Tables I-III) none of these molecules showed any significant biological activity.” 
This is not found persuasive.  This is a misrepresentation of Oeckl et al., which specifically discloses almost 30 symmetrically disubstituted compounds, a practice that is generally held to be a teaching of preferred embodiments.  With respect to the activity in the tables, said tables do not show a lack of activity but instead do not show assays for the discussed compounds.  It is not reasonable to afford some sort of negative connotation to a preferred embodiment without some specific reason to do so, and while it might have been preferable to have data on these compounds, the lack of said data is not an example of some undesirable feature or teaching away.  In fact, merely based on the sheer number of disubstituted examples, the disubstituted compounds appeared to be of particular interest.
There are a variety of reasons the compounds might not have data in the tables of the published patent (for example lack of time, lack of funds, lack of appropriate materials, etc.) that are not related to some sort of undesirable aspect of the molecules disclosed.  Merely opining that they were inferior without any evidence to support said belief is not appropriate.
As stated in the rejection, Oeckl et al. teaches that the X1 substituent (i.e. the moiety encompasses the instant benzoisothiazolone) can be disubstituted about the central core, and discloses symmetrically disubstituted piperazines with substituents A, B, and C (i.e. all of the exemplified X1 groups except for the benzoisothiazolone).  The disclosure of Oeckl et al. clearly teaches blaze marks leading to the symmetrically disubstituted piperazine benzoisothiazolone, which is the instant species.
The Applicant argues that “based on the SAR data presented by Oeckl, the only molecule showing a broad-spectrum microbicidal activity with benzoisothiazolonealkyl-aliphatic ring scaffold is the compound 3. Of note, compound 3 has an unsubstituted morpholine ring at R6 position.”
This is not found persuasive.  The disclosure of Oeckl et al. makes no mention of a structure activity relationship analysis, and it is not appropriate for arguments from counsel to develop such a scientific hypothesis de novo.  Further, the argued compound shows some success, however like many of the compounds therein, said compound lacks data for many examples.  Thus, the supposed superior compound has the same shortcomings as the supposed inferior compound.
As stated above, the disclosure of Oeckl et al. showcases a multitude of symmetrically substituted compounds, including showing some success in some assays.  The lack of data in all assays, an issue that is all but complete in the examples of the cited work, is not a teaching away.
The Applicant argues “Interestingly, claim 1 of Oeckl discloses "an azolylmethylamine of the formula: [structure] (or compound 1), which is completely distinct from the instantly claimed Markush structures.”
This is not found persuasive.  The claimed structure was not used in the rejection of record, the positively recited structures in the tables and examples were.  Merely pointing to one section of a cited reference while ignoring another is not probative of a teaching away.  It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994). 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 37 recites “wherein Rs is C1-6 alkyl, optionally comprising a substituent selected from the group consisting of a halogen, a deuterium, a hydroxyl, a thiocarbonyl (such as a thioester, a thioacetate, or a thioformate)”, which provides a range in a range, and it is not clear what the true metes and bounds of the limitation are.
Claims 45 and 48 are rejected for depending from a rejected base claim.

Examiner’s Comment
The proviso statements, e.g. at the end of claim 37, has the proviso prior to the final limitations drawn to the inventive compound of the claim, example shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The arrangement could potentially lead to confusion as to whether the proviso was intended to exclude the N-oxides, crystals, hydrates, and salts, or not.  The claim would read better, and be more clear, if the section in question was re-written, perhaps placing the proviso at the very end of the claim.

For the sake of compact prosecution, the Examiner will include a brief description of substructures that were searched during the updated search of the instant claims.  Because there is an art rejection of record that applies to all examined claims, it is not required that additional rejection be applied, however the Applicant may find the search results useful so they are being included.
The substructures shown were searched and considered inasmuch as they would be anticipatory to the examined claims.  This does not necessarily equate to these structures being free from the art, only that no anticipatory art was found in searching STN, ZINC, PubChem, etc.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Conclusion
Claim(s) 35, 98, and 99 are cancelled.  Claim(s) 1-34, 36, 38-43, 46, 47, 52-86, 97, 100, 101, and 103 have been withdrawn.  Claim(s) 37, 44, 45, 48-51, 87-96, and 102 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627